            Case 1:19-cv-00744-ALC Document 44 Filed 09/27/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________
                                       )
JOHN DOE,                              )
                                       )
                      Plaintiff,       )
                                       )
                  -against-            )                    No.: 19-cv-744 (ALC)
                                       )
NEW YORK UNIVERSITY, CRAIG JOLLEY, )
SAMUEL HODGE, COLLEEN M. MAEDER, )
MATHEW SHEPARD, MARY SIGNOR,           )
JACQUELINE CORNELL, JASMINE WADE, )
DAISY TOMASELLI, JEFFREY METZLER,      )
and JOHN DOES 1 through 10,            )
                                       )
                      Defendants.      )
______________________________________ )

                      REPLY DECLARATION OF IRA M. FEINBERG

       IRA M. FEINBERG declares as follows:

       1.       I am an attorney admitted to practice law in the State of New York, and a partner

in the law firm Hogan Lovells US LLP. I am counsel for Defendants New York University

(“NYU”), Craig Jolley, Samuel Hodge, Colleen Maeder, Mathew Shepard, Mary Signor,

Jacqueline Cornell, Jasmine Wade, Daisy Tomaselli, and Jeffrey Metzler. I submit this reply

declaration in support of Defendants’ motion to dismiss the amended complaint filed by Plaintiff

John Doe. I am fully familiar with the facts and circumstances set forth in this Declaration.

       2.       Annexed hereto as EXHIBIT A is a true and correct copy of an article headlined

“Hundreds of sex misconduct incidents reported at Cornell, NYU,” published in the New York

Post on October 20, 2018.




                                                1
        Case 1:19-cv-00744-ALC Document 44 Filed 09/27/19 Page 2 of 2



      I declare under penalty of perjury that the foregoing is true and correct. Executed in New

York, New York on September 27, 2019.

                                                  /s/ Ira M. Feinberg
                                                    Ira M. Feinberg




                                              2
